[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              December 10, 1993 Date of Application           December 10, 1993 Date Application Filed        December 17, 1993 Date of Decision              October 25, 1994
Application for review of sentence imposed by the Superior Court, Judicial District of New London.
Docket Number: CR 21-56772.
Gail Heller, Esq., Defense Counsel, for Petitioner.
Michael Regan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner entered a plea of guilty to a charge of attempted escape in the first degree (§§ 53a-49 and 53a-169). After waiving his right to a pre-sentence report he was sentenced to a term of four years, to run consecutively to any sentence he was presently serving. The maximum penalty for the offense is ten years and the plea bargain was a recommendation of four years consecutive, with the right to argue for less.
The factual basis for the charge is that on September 3, 1993, while an inmate at the Radgowski Correctional Center in Montville the petitioner along with others, attempted to escape from the facility by going through the duct system. The attempt was not successful.
The sentencing court was made aware of the petitioner's prior record, which included convictions for possession of narcotics with intent to sell, burglary, reckless endangerment, a prior attempted escape in the first degree, and interfering with a police officer. At the time of this offense he was serving a sentence of ten years, execution suspended after seven years for three counts of burglary third degree.
The sentencing court noted that the petitioner's lengthy criminal record which included a 1990 conviction for attempted escape established the appropriateness of the sentence it imposed.
Reviewing the sentence pursuant to the guidelines of Practice Book § 942, the Division finds it to be appropriate and reasonable. It is affirmed.
Klaczak, Norko and Stanley, J.s, participated in this decision.